Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 1 of 27 PageID# 1




                                                       36




                                                            Douglas E. Miller, USMJ
                                                            2020.04.03 12:36:16 -04'00'
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 2 of 27 PageID# 2
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 3 of 27 PageID# 3
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 4 of 27 PageID# 4
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 5 of 27 PageID# 5
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 6 of 27 PageID# 6
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 7 of 27 PageID# 7
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 8 of 27 PageID# 8
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 9 of 27 PageID# 9
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 10 of 27 PageID# 10
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 11 of 27 PageID# 11
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 12 of 27 PageID# 12
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 13 of 27 PageID# 13
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 14 of 27 PageID# 14
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 15 of 27 PageID# 15
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 16 of 27 PageID# 16
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 17 of 27 PageID# 17
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 18 of 27 PageID# 18
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 19 of 27 PageID# 19
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 20 of 27 PageID# 20
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 21 of 27 PageID# 21
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 22 of 27 PageID# 22
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 23 of 27 PageID# 23
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 24 of 27 PageID# 24
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 25 of 27 PageID# 25
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 26 of 27 PageID# 26




                         Douglas E. Miller, USMJ
                         2020.04.03 12:38:50 -04'00'
Case 4:20-sw-00036-DEM Document 1 Filed 04/03/20 Page 27 of 27 PageID# 27
